Richardson, Judge,
delivered the opinion of the court.
The only matter of which the appellant complains is that the court refused to give his third and fourth instructions. The idea of speculative damages was excluded from the consideration of the jury by the third instruction given for the plaintiff and the second given at the instance of the defendant. These instructions limited the plaintiff’s right of recovery to the actual injury he had sustained by the defendant’s trespass, and contained the same proposition of law embraced in the defendant’s third instruction. When a prin-ple of law applicable to a case is once distinctly stated there is no- necessity or propriety in repeating it. There was nothing in the evidence to warrant the fourth instruction asked by the defendant.
The other judges concurring, the judgment will be affirmed.